Citation Nr: 0731232	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
ichthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from June 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for ichthyosis vulgaris.  

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In a January 2006 decision, the Board remanded the issue for 
further development.  


FINDINGS OF FACT

1.  The veteran's service-connected ichthyosis vulgaris is 
manifested by constant itching, and involves approximately 90 
percent of his body surface, but does not require systemic 
medications.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected ichthyosis vulgaris requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no higher, for 
ichthyosis vulgaris are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7824 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in August 2004 and April 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claim.   

In May 2007, the veteran was notified of the way effective 
dates are established.  Although this notice was received 
after the initial claim was denied, the veteran has submitted 
additional evidence and argument in support of his claim and 
has been able to participate effectively in the processing of 
his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records, VA medical evidence, and 
private medical evidence have been associated with the claims 
folder.   All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.


II.  Legal Criteria -Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


III.  Analysis

The veteran asserts that his service-connected ichthyosis 
vulgaris warrants an evaluation in excess of 10 percent.  His 
increased rating claim was received on August 27, 2002.  
During the pendency of this appeal, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Under the former Diagnostic Code 7806, a 10 percent 
evaluation is warranted for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher evaluation of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the criteria in effect since August 30, 2002, VA has 
added a diagnostic code for diseases of keratinization, 
including ichthyosis, designated as Diagnostic Code 7824.  38 
C.F.R. § 4.118, Diagnostic Code 7824 (2007).  

Under Diagnostic Code 7824, a 10 percent evaluation is 
warranted for diseases of keratinization with localized or 
episodic cutaneous involvement and intermittent systemic 
medication, such as immunosuppressive retinoids, required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted if there 
are either generalized cutaneous involvement or systemic 
manifestations, and intermittent systemic medication, such as 
immunosuppressive retinoids, is required for a total duration 
of six weeks or more, but not constantly, during the past 12 
month period.  A 60 percent evaluation is warranted if there 
are generalized cutaneous involvement or systemic 
manifestations, and constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7824 (2007).

Evidence relevant to the severity of the veteran's claim 
includes a June 2003 VA examination report.  According to 
such report, the veteran reported constant itching and 
flaking of the skin; worse in the warm summer months and 
during extreme cold temperatures.  No systemic manifestations 
were noted.  Impression was ichthyosis vulgaris.  

VA progress note dated in April 2005 reflect that the veteran 
was being treated for ichthyosis of the hands, trunk, and 
lower limbs.  On examination, there was evidence of dry 
desquamating hyperkeratosis of the left palm and both soles.  
There was dry "fish scaling" of the lower limbs, below the 
knees, and finer scale with some erythema of the lower truck, 
including the abdomen and thighs.  There were hyperlinear 
palms and a thickened palm on the left.  The fingers on the 
left hand showed some definite linear fissuring at flexures 
of the fingers.  There was pronounced hyperkeratosis of the 
knees and elbows, more pronounced on the elbows.  Diagnosis 
was ichthyosis vulgaris with unilateral palmar hyperkeratosis 
with palmar desquamation.  The veteran was prescribed 
menthol, camphor, urea, and triamcinolone for treatment of 
his ichthyosis.  

Subsequent VA treatment records show follow up treatment for 
ichthyosis vulgaris.  In September 2005, the veteran received 
treatment for such disability, which was noted particularly 
on the lower extremities.  

On April 2006 VA examination, the examiner estimated that the 
veteran's  ichthyosis vulgaris involved about 90 percent of 
his body surface his entire body surface, to include his 
groin area and eyebrows.  The examiner noted that the 
veteran's hands were the most visible to the public, and his 
face and neck were the most spared.  The skin of his knees 
was very thickened with almost psoriatic-like lesions.  
Flaking was most marked on the palms, soles, and lower legs.  
The examiner noted that the ichthyosis vulgaris did not 
hamper the veteran's gait nor did it require any assistive 
devices, except for bandages on his hands.  In an undated 
addendum, the same examiner noted that systemic steroids are 
not a consideration for the veteran's ichthyosis vulgaris.  
It was noted that topical steroids may be briefly used for 
particularly thick plaques, but are not recommended for long-
term use.  

On review, the Board finds that a 30 percent evaluation is 
warranted for ichthyosis vulgaris under the former Diagnostic 
Code 7806.  In this regard, the veteran's skin disability is 
manifested by constant itching which involves approximately 
90 percent of his body surface.  VA treatment records dated 
during the appeal period and VA examination reports dated in 
June 2003 and April 2006 show complaints of constant itching 
for which ointments were prescribed.  As such, the Board 
finds that the veteran's service-connected ichthyosis 
vulgaris more clearly approximates the criteria for a 30 
percent evaluation under the former Diagnostic Code 7806, as 
opposed to a 10 percent evaluation.  38 C.F.R. § 4.7. 

A higher evaluation of 50 percent under the former Diagnostic 
Code 7806 is not warranted, as the evidence does not show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  While the 
flaking of the skin involves 90 percent of his body surface, 
there are no systemic or nervous manifestations.  

The Board also notes that it is not appropriate to rate the 
veteran's ichthyosis vulgaris by analogy under the current 
version of Diagnostic Code 7806 for dermatitis or eczema, as 
the Rating Schedule provides a Diagnostic Code for the 
veteran's specific skin disease.  

A higher evaluation is also note warranted under the current 
Diagnostic Code 7824, as the medical evidence shows that the 
veteran's skin disability does not require systemic 
medications.  As noted, in the April 2006 VA examiner's 
addendum, systemic steroids are not a consideration for the 
veteran's ichthyosis vulgaris.  

In sum, the Board finds that a 30 percent evaluation is 
warranted under the former Diagnostic Code 7806 based on 
evidence of constant itching involving approximately 90 
percent of the body surface.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected ichthyosis vulgaris, or 
otherwise render a schedular rating impractical.  There is 
also no indication that his service-connected ichthyosis 
vulgaris has produced marked interference with employment, 
nor does the evidence show that the veteran is frequently 
hospitalized for pertinent disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 30 percent evaluation, but no higher, for 
ichthyosis vulgaris is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


